UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2473



THOMAS E. TILLEY,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee,

          and


MARVIN HEDGEPETH,

                                                 Party-in-interest.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-03-1-5)


Submitted: April 29, 2004                      Decided:   May 3, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Tilley, Appellant Pro Se. Sara Ann Ketchum, Thomas J.
Clark, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Thomas E. Tilley appeals from the district court’s order

dismissing his petition to quash a summons issued by the Internal

Revenue   Service.    We     have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Tilley v. United States, No. CA-03-1-5

(W.D.N.C. Oct. 24, 2003).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                      AFFIRMED




                                    - 3 -